Citation Nr: 1628760	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-25 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back degenerative disc disease, to include as secondary to the service-connected disability.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial rating higher than 40 percent for traumatic brain (TBI) injury residuals.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to August 1990, September 1993 to September 1996, and February 2003 to April 2004.  The Veteran also had periods of Reserve service.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  This case was previously before the Board in August 2015.

The August 2015 Board decision denied, in pertinent part, the Veteran's application to reopen a claim of service connection for left ear hearing loss.  While the RO thereafter listed that issue on the February 2016 supplemental statement of the case, that issue is no longer before the Board.

In June 2015 the Veteran was asked whether he desired to have a Board hearing and was advised that he had 30 days to indicate whether he wanted a hearing, and that, if he did not respond, the Board would assume that he did not want a new hearing.  No response concerning a hearing  has been received.

As noted in the August 2015 Board remand, the issues of service connection for hormone abnormalities and erectile dysfunction, as secondary to TBI, have been raised by the record in a July 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record reveals that the Veteran is currently employed, and the issue of entitlement to a TDIU is not before the Board.

The claim of entitlement to an initial rating higher than 40 percent for traumatic brain (TBI) injury residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability was chronically worsened by service-connected disability.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran has right ear hearing loss related to active service.


CONCLUSIONS OF LAW

1.  Low back degenerative disc disease was aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2015).

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

The Veteran was notified via a letter dated in December 2009 of the criteria for establishing service connection, the evidence required in this regard, and the Veteran's VA's respective duties for obtaining evidence.  The Veteran was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was not completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

Service treatment records are associated with the claims file, as are identified VA and private medical records.  The Board finds that the VA opinions obtained in this case are more than adequate as the opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

I.  Low back

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran's primary assertion concerning his low back disability is that it has resulted as secondary to service-connected disability, including left foot disability, TBI, and PTSD.

A December 1995 service treatment record reveals that the Veteran was seen for a soft tissue strain of the low back.

The Board finds that the competent medical evidence is at least in equipoise as to whether the Veteran's low back disability is chronically worsened by service-connected left foot disability.  In a detailed 5 page June 2008 medical report, the Veteran's private chiropractor (ND, D.C.) essentially indicated that the Veteran's left foot disability (in particular, left foot pronation and uneven weight distribution and imbalance) was likely causing abnormal strain on the Veteran's sacroiliac joint as well as placing additional strain on the soft tissues and joints up through the spinal column.  The Board notes that the Veteran's private chiropractor's opinion is arguably uncontradicted.  In this regard, the Board observes that no VA examiner has discussed, in any detail, with rationale, as to whether the Veteran's low back disability was worsened by his service-connected left foot disability.

The Board observes that the June 2008 private chiropractor's opinion did not overtly provide or establish a baseline level of disability for the low back disability before it was worsened by the service-connected disability.  However, the Board finds that this is primarily a rating consideration, and the language of 38 C.F.R. § 3.310 does not forbid an award of service connection in the current situation, and that code provision is not deemed to preclude the grant of service connection here.  It will later be determined if evidence of quantifiable aggravation exists to support a compensable rating, which is not the issue immediately before the Board.

In summary, the Board finds that the competent medical evidence demonstrates that the Veteran's low back disability was aggravated by his service-connected disability.  Resolving reasonable doubt in favor of the claimant, the Board finds that service connection for aggravation of low back disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Right ear hearing loss

The Veteran asserts that as an infantry officer he was exposed to IEDs, mortars, RPGs, small arms fire and machine guns, with ear protection worn only in training but not during combat in Iraq.  The Veteran has denied any significant post-military occupational noise exposure.  He indicated that he currently worked as a sales manager for an insurance company.

March 2003 service audiometric findings were, in pertinent part, as follows:

HERTZ
500
1000
2000
3000
4000
Right
40
35
30
30
15

The Board observes that a February 2014 VA audiology test revealed right ear hearing loss for VA purposes.  At a January 2016 VA hearing loss examination the examiner opined that the Veteran's right ear hearing loss was at least as likely as not related to the Veteran's military service.  The January 2016 VA examiner noted that the Veteran's hearing levels during service had undergone a significant shift.

The Board finds that service connection for right ear hearing loss is warranted, as such has been linked to the Veteran's active service by the January 2016 VA examiner.  Although the evidence associated with the claims file appears to indicate that the Veteran's right ear has not always demonstrated hearing loss for VA purposes during the entire appeal period, the February 2014 VA examination's findings are is sufficient to show current diagnosis of right ear hearing loss, and the above evidence is sufficient to meet the three basic service connection prongs of in-service event, current disability, and nexus.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).








ORDER

Service connection for low back disability, on the basis of aggravation by service-connected disability, is granted.

Service connection for right ear hearing loss is granted, subject to the applicable law governing the award of monetary benefits.


REMAND

As for the issue of entitlement to an initial rating higher than 40 percent for TBI injury residuals, the Board finds that more current clinical findings as to the Veteran's TBI would be useful in adjudicating the appeal as the most recent TBI examination (2010) is not sufficiently contemporaneous to decide the appeal.  Further, the Board notes that in various VA medical records dated subsequent to the last VA TBI examination (May 2010) the Veteran has complained of symptoms such as worsening memory loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records dated since February 18, 2016.

2.  Schedule the Veteran for a VA examination by a physician to determine the current severity of service-connected TBI.  The claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.

3.  Then, readjudicate the TBI claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


